SUBSIDIARIES OF TRANSOCEAN INC. Name Jurisdiction PercentOwned 15375 Memorial Corporation Delaware 100.00% Agua Profundas Limitada Angola 60.00% Applied Drilling Technology Inc. Texas 100.00% Arcade Drilling AS Norway 100.00% Ashgrove Carriers Ltd. Liberia 50.00% Blegra Asset Holdings Limited Cyprus 100.00% Blegra Asset Management Limited Cyprus 100.00% Blegra Financing Limited Cyprus 100.00% Blegra Holdings Limited Cyprus 100.00% Campeche Drilling Services Inc. Delaware 100.00% Caspian Sea Ventures International Ltd. British Virgin Islands 100.00% Challenger Minerals (Accra) Inc. Cayman Islands 100.00% Challenger Minerals (Celtic Sea) Limited British Virgin Islands 100.00% Challenger Minerals (Nigeria) Limited NIgeria 100.00% Challenger Minerals (North Sea) Limited Scotland 100.00% Challenger Minerals Inc. California 100.00% Cliffs Drilling do Brasil Servicos de Petroleo S/C Ltda. Brazil 100.00% Covent Garden - Serviços e Marketing Sociedade Unipessoal Lda Portugal 100.00% Deepwater Drilling II L.L.C. Delaware 100.00% Deepwater Drilling L.L.C. Delaware 100.00% Deepwater Pacific 1 Inc. British Virgin Islands 50.00% Deepwater Pacific 2 Inc. British Virgin Islands 50.00% Eaton Industries of Houston, Inc. Texas 100.00% Elder Trading Co. Liberia 50.00% Entities Holdings, Inc. Delaware 100.00% Falcon Atlantic Ltd. Cayman Islands 100.00% Global Marine Inc. Delaware 100.00% Global Offshore Drilling Limited Nigeria 70.00% GlobalSantaFe (Africa) Inc. Cayman Islands 100.00% GlobalSantaFe (Labuan) Inc. Malaysia 100.00% GlobalSantaFe (Norge) AS Norway 100.00% GlobalSantaFe AG Switzerland 97.00% GlobalSantaFe Arctic Ltd. Canada 100.00% GlobalSantaFe B.V. Netherlands 100.00% GlobalSantaFe Beaufort Sea Inc. Delaware 100.00% GlobalSantaFe C.R. Luigs Limited England 100.00% GlobalSantaFe Campeche Holdings LLC Delaware 100.00% GlobalSantaFe Caribbean Inc. California 100.00% GlobalSantaFe Communications, Inc. Delaware 100.00% GlobalSantaFe Corporate Services Inc. Delaware 100.00% GlobalSantaFe de Venezuela Inc. Delaware 100.00% GlobalSantaFe Deepwater Drilling LLC Delaware 100.00% GlobalSantaFe Denmark Holdings ApS Denmark 100.00% GlobalSantaFe Development Inc. California 100.00% GlobalSantaFe do Brasil Ltda. Brazil 100.00% SUBSIDIARIES OF TRANSOCEAN INC. GlobalSantaFe Drilling (N.A.) N.V. Netherlands Antilles 100.00% GlobalSantaFe Drilling (South Atlantic) Inc. British Virgin Islands 100.00% GlobalSantaFe Drilling Company Delaware 100.00% GlobalSantaFe Drilling Company (Canada) Limited Nova Scotia 100.00% GlobalSantaFe Drilling Company (North Sea) Limited England 100.00% GlobalSantaFe Drilling Company (Overseas) Limited England 100.00% GlobalSantaFe Drilling Mexico, S. de R.L. de C.V. Mexico 100.00% GlobalSantaFe Drilling Operations Inc. Cayman Islands 100.00% GlobalSantaFe Drilling Services (North Sea) Limited England 100.00% GlobalSantaFe Drilling Trinidad LLC Delaware 100.00% GlobalSantaFe Drilling U.K. Limited Scotland 100.00% GlobalSantaFe Drilling Venezuela, C.A. Venezuela 100.00% GlobalSantaFe Financial Services (Luxembourg) S.a.r.l. Luxembourg 100.00% GlobalSantaFe GOM Services Inc. British Virgin Islands 100.00% GlobalSantaFe Group Financing Limited Liability Company Hungary 100.00% GlobalSantaFe Holding Company (North Sea) Limited England 100.00% GlobalSantaFe Hungary Services Limited Liability Company Hungary 100.00% GlobalSantaFe International (Canada) Drilling Company Nova Scotia 100.00% GlobalSantaFe International Drilling Corporation Bahamas 100.00% GlobalSantaFe International Drilling Inc. British Virgin Islands 100.00% GlobalSantaFe International Services Inc. Panama 100.00% GlobalSantaFe Leasing Corporation Bahamas 100.00% GlobalSantaFe Leasing Limited British Virgin Islands 100.00% GlobalSantaFe Mexico Holdings LLC Delaware 100.00% GlobalSantaFe Nederland B.V. Netherlands 100.00% GlobalSantaFe North Sea Limited Bahamas 100.00% GlobalSantaFe Offshore Services Inc. Cayman Islands 100.00% GlobalSantaFe Onshore Services Limited Scotland 100.00% GlobalSantaFe Operations (Australia) Pty Ltd Australia 100.00% GlobalSantaFe Operations (BVI) Inc. British Virgin Islands 100.00% GlobalSantaFe Operations (Mexico) LLC Delaware 100.00% GlobalSantaFe Operations Inc. Cayman Islands 100.00% GlobalSantaFe Overseas Limited Bahamas 100.00% GlobalSantaFe Saudi Arabia Ltd. British Virgin Islands 100.00% GlobalSantaFe Services (BVI) Inc. British Virgin Islands 100.00% GlobalSantaFe Services (Egypt) LLC Egypt 100.00% GlobalSantaFe Services Netherlands B.V. Netherlands 100.00% GlobalSantaFe Servicios de Venezuela, C.A. Venezuela 100.00% GlobalSantaFe South America LLC Delaware 100.00% GlobalSantaFe Southeast Asia Drilling Pte. Ltd. Singapore 100.00% GlobalSantaFe Tampico, S. de R.L. de C.V. Mexico 100.00% GlobalSantaFe Technical Services Egypt LLC Egypt 100.00% GlobalSantaFe Techserv (North Sea) Limited England 100.00% GlobalSantaFe U.S. Drilling Inc. Delaware 100.00% GlobalSantaFe U.S. Holdings Inc. Delaware 100.00% GlobalSantaFe West Africa Drilling Limited Bahamas 100.00% GSF Caymans Holdings Inc. Cayman Islands 100.00% SUBSIDIARIES OF TRANSOCEAN INC. Hellerup Finance International Ltd. Ireland 100.00% Intermarine Services (International) Limited Bahamas 100.00% Intermarine Services Inc. Texas 100.00% Intermarine Serviços Petroliferos Ltda. Brazil 100.00% International Chandlers, Inc. Texas 100.00% Key Perfuracoes Maritimas Limitada Brazil 100.00% MSF Offshore Services India Private Limited India 100.00% NRB Drilling Services Limited Nigeria 60.00% Oilfield Services, Inc. Cayman Islands 100.00% Overseas Drilling Ltd. Cayman Islands 50.00% P.T. Santa Fe Supraco Indonesia Indonesia 95.00% Platform Capital N.V. Netherlands Antilles 100.00% Platform Financial N.V. Netherlands Antilles 100.00% PT Hitek Nusantara Offshore Drilling Indonesia 80.00% PT Transocean Indonesia Indonesia 100.00% R&B Falcon (A) Pty Ltd Australia 100.00% R&B Falcon (Caledonia) Ltd. England 100.00% R&B Falcon (Ireland) Limited Ireland 100.00% R&B Falcon (U.K.) Ltd. England 100.00% R&B Falcon B.V. Netherlands 100.00% R&B Falcon Deepwater (UK) Limited England 100.00% R&B Falcon Drilling (International & Deepwater) Inc. LLC Delaware 100.00% R&B Falcon Drilling Co. LLC Oklahoma 100.00% R&B Falcon Drilling Limited, LLC Oklahoma 100.00% R&B Falcon Exploration Co. LLC Oklahoma 100.00% R&B Falcon International Energy Services B.V. Netherlands 100.00% R&B Falcon Offshore Limited, LLC Oklahoma 100.00% R&B Falcon, Inc. LLC Oklahoma 100.00% RB Mediterranean Ltd. Cayman Islands 100.00% RBF (Nigeria) Limited Nigeria 100.00% RBF Drilling Co. LLC Oklahoma 100.00% RBF Drilling Services, Inc. LLC Oklahoma 100.00% RBF Exploration LLC Delaware 100.00% RBF Finance Co. Delaware 100.00% RBF Rig Corporation, LLC Oklahoma 100.00% RBF Servicos Angola, Limitada Angola 100.00% Reading & Bates Coal Co., LLC Nevada 100.00% Reading & Bates-Demaga Perfuracoes Ltda. Brazil 100.00% Resource Rig Supply Inc. Delaware 100.00% Ranger Insurance Limited Cayman Islands 100.00% Santa Fe Braun Inc. Delaware 100.00% Santa Fe Construction Company Delaware 100.00% Santa Fe Drilling (Nigeria) Limited Nigeria 60.00% Santa Fe Drilling Company (U.K.) Limited England 100.00% Santa Fe Drilling Company of Venezuela, C.A. California 100.00% Santa Fe Servicos de Perfuracao Limitada Brazil 100.00% Saudi Drilling Company Limited Saudi Arabia 100.00% SUBSIDIARIES OF TRANSOCEAN INC. SDS Offshore Ltd. U.K. 100.00% Sedco Forex Corporation Delaware 100.00% Sedco Forex Holdings Limited British Virgin Islands 100.00% Sedco Forex International Drilling, Inc. Panama 100.00% Sedco Forex International Services, S.A. Panama 100.00% Sedco Forex International, Inc. Panama 100.00% Sedco Forex of Nigeria Limited Nigeria 60.00% Sedco Forex Technology, Inc. Panama 100.00% Sedneth Panama S.A. Panama 100.00% Sefora Maritime Ltd. British Virgin Islands 100.00% Services Petroliers Sedco Forex France 100.00% Shore Services, LLC Texas 100.00% Sonat Brasocean Servicos de Perfuracoes Ltda. Brazil 100.00% Sonat Offshore do Brasil Perfuracoes Maritimos Ltda. Brazil 100.00% Sonat Offshore S.A. Panama 100.00% T.I. Internationa Mexico S. de R.L. de C.V. Mexico 100.00% Transocean (Mediterranean & Red Sea) Drilling Limited Cayman Islands 100.00% Transocean Alaskan Ventures Inc. Delaware 100.00% Transocean Asie Services Sdn Bhd. Malaysia 100.00% Transocean Benefit Services SRL Barbados 100.00% Transocean Brasil Ltda. Brazil 100.00% Transocean Canada Co. Nova Scotia 100.00% Transocean Construction Management Ltd. Cayman Islands 100.00% Transocean Cunningham LLC Delaware 100.00% Transocean Deepwater Frontier Limited Cayman Islands 100.00% Transocean Deepwater Holdings Limited Cayman Islands 100.00% Transocean Deepwater Inc. Delaware 100.00% Transocean Deepwater Nautilus Limited Cayman Islands 100.00% Transocean Deepwater Pathfinder Limited Cayman Islands 100.00% Transocean Discoverer 534 LLC Delaware 100.00% Transocean Drilling (Nigeria) Ltd. Nigeria 100.00% Transocean Drilling (U.S.A.) Inc. Texas 100.00% Transocean Drilling Ltd. U.K. 100.00% Transocean Drilling Sdn. Bhd. Malaysia 100.00% Transocean Drilling Services Inc. Delaware 100.00% Transocean Eastern Pte Ltd Singapore 100.00% Transocean Enterprise Inc. Delaware 100.00% Transocean Europe Holdings Limited Cayman Islands 100.00% Transocean Europe Ventures Holdings Limited Cayman Islands 100.00% Transocean Finance Limited Cayman Islands 100.00% Transocean Holdings LLC Delaware 100.00% Transocean I AS Norway 100.00% Transocean International Drilling Limited Cayman Islands 100.00% Transocean International Drilling, Inc. Delaware 100.00% Transocean International Resources Limited British Virgin Islands 100.00% Transocean Investimentos Ltda. Brazil 100.00% Transocean Investments S.a.r.l. Luxembourg 100.00% SUBSIDIARIES OF TRANSOCEAN INC. Transocean Jupiter LLC Delaware 100.00% Transocean LR34 LLC Delaware 100.00% Transocean Management Inc. Delaware 100.00% Transocean Mediterranean LLC Delaware 100.00% Transocean Nautilus Limited Cayman Islands 100.00% Transocean Offshore (Cayman) Inc. Cayman Islands 100.00% Transocean Offshore (North Sea) Limited Cayman Islands 100.00% Transocean Offshore (U.K.) Inc. Delaware 100.00% Transocean Offshore Canada Services Ltd. Alberta 100.00% Transocean Offshore Caribbean Sea, L.L.C. Delaware 100.00% Transocean Offshore D.V. Inc Delaware 100.00% Transocean Offshore Deepwater Drilling Inc. Delaware 100.00% Transocean Offshore Deepwater Holdings Limited Cayman Islands 100.00% Transocean Offshore Drilling Limited U.K. 100.00% Transocean Offshore Drilling Services, LLC Delaware 100.00% Transocean Offshore Europe Limited Cayman Islands 100.00% Transocean Offshore Holdings Limited Cayman Islands 100.00% Transocean Offshore International Limited Cayman Islands 100.00% Transocean Offshore International Ventures Limited Cayman Islands 100.00% Transocean Offshore Limited Cayman Islands 100.00% Transocean Offshore Nigeria Ltd. Nigeria 100.00% Transocean Offshore Norway Inc. Delaware 100.00% Transocean Offshore Services Ltd. Cayman Islands 100.00% Transocean Offshore USA Inc. Delaware 100.00% Transocean Offshore Ventures Inc. Delaware 100.00% Transocean Pacific Drilling Holdings Limited Cayman Islands 100.00% Transocean Pacific Drilling Inc. British Virgin Islands 50.00% Transocean Payroll Services SRL Barbados 100.00% Transocean Perfuracoes Ltda. Brazil 100.00% Transocean Richardson LLC Delaware 100.00% Transocean Sedco Forex Ventures Limited Cayman Islands 100.00% Transocean Services AS Norway 100.00% Transocean Services UK Ltd. U.K. 100.00% Transocean Seven Seas LLC Delaware 100.00% Transocean Support Services Limited Cayman Islands 100.00% Transocean Support Services Nigeria Ltd. Nigeria 100.00% Transocean Support Services Pvt. Ltd. India 100.00% Transocean Technical Services Inc. Panama 100.00% Transocean Treasury Services SRL Barbados 100.00% Transocean UK Limited U.K. 100.00% Transocean Worldwide Inc. Cayman Islands 100.00% Triton Asset Limited Cayman Islands 100.00% Triton Asset Management Limited Cayman Islands 100.00% Triton Drilling Limited Cayman Islands 100.00% Triton Drilling Mexico LLC Delaware 100.00% Triton Financing Kft. Hungary 100.00% Triton Holdings Limited British Virgin Islands 100.00% SUBSIDIARIES
